Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kendall et al. US 4832288.
Re Claim 65.   Kendall discloses an aft module (shown in Fig. 2) for use with a projectile, the aft module comprising:
a body 14 configured for being mounted with respect to the projectile, the body having a reference axis, an external surface and an internal volume, said body being inflatable from a deflated configuration to an inflated configuration (Fig. 2);
wherein in said inflated configuration said external surface has a generally frusto-conical configuration (Clearly shown).

Claim(s) 66 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kendall et al. US 4832288.

a body 12 configured for being mounted with respect to the projectile, the body having a reference axis, a plug portion and a plurality of inflatable fin elements (See elements in Fig 6), said body being inflatable from a deflated configuration to an inflated configuration;
wherein in said inflated configuration said fin elements 14 project radially away from said reference axis by a first radius (Fig. 5)); and
wherein in said deflated configuration said fin elements project radially away from said reference axis by a second radius (Fig. 6), said first radius being greater than said second radius.

Allowable Subject Matter
Claims 48-64 and 67 are allowed. The prior art alone or in combination does not disclose with respect to an operating airspeed changing the center of pressure by inflating a body to deploy stabilizers and does not seem would be obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642